Beck, J.
I. In this case no transcript has been filed. The parties entered into a stipulation to dispense with a transcript, unless the court should require one to be filed, and in that case the appellant was to be granted reaspnable time to comply with the requirements. The abstract was filed August 25, 1886. An amended abstract was filed'by defendants December 8,1886, which denies that the evidence was reduced to writing as required by law, and that a translation of the short-hand notes has been filed in the court below. Plaintiff filed a motion asking leave and time to file a transcript, which is supported by an affidavit showing, in effect, that the transcript of the reporter’s notes of the evidence was filed in the court below, but is now mislaid, or cannot be found. He also moves to strike defendant’s amended abstract. These motions were submitted with the case.
In our opinion, under the agreement of the parties, the plaintiff ought to have time to file a transcript, and the *367amended abstract ought not to be taken as true. His motion for time to file transcript is sustained. The plaintiff’s motion to strike the defendant’s amended abstract is overruled. The submission is set aside, and the case continued.